                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

AMANDA HUGHES,

        Plaintiff,
                                                      Case No. 18-cv-378-slc
   v.

ANDREW SAUL,
Commissioner of Social Security,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Andrew Saul, Commissioner of Social Security and against plaintiff

Amanda Hughes affirming the Commissioner’s decision and dismissing this case.




        s/ K. Frederickson, Deputy Clerk                  September 30, 2019
        Peter Oppeneer, Clerk of Court                          Date
